internal_revenue_service uniform issue list no department of the treasury washington dc contact person telephone number in reference to op e ep t date apr legend company a company b company c limited_partnership d company e company f company g plan x dear this is in response to a ruling_request submitted on your behalf by vour authorized tepresentative in a letter dated date and supplemented by additional correspondence dated september and date and november concerning the federal_income_tax consequences of a proposed transaction under sec_401ci of the internal_revenue_code code the following facts and representations have been submitted on y our behalf company a is a wholly owned second-tier_subsidiary of company b company b is primarily engaged in the insurance_business company a substantially ceased its lf page business operations as of date prior to date company a was engaged in the business of providing residential home mortgage services company a ceased its primary business activities as of date and from date to date a residual of approximately employees was retained to wind up its business plan x covered employees of three employers within company a’s controlled_group company a company c a wholly owned subsidiary of company a and limited_partnership d in which company a held a controlling_interest due to two asset sales and a stock sale almost all of the participants in plan x became inactive participants in as of january approximately big_number employees participated in plan x and as of date no employees actively participated in plan x the following is a brief description of the asset sale and stock sale on date a substantial amount of the assets of limited_partnership d were sold to an unrelated purchaser company e in connection with this asset sale approximately participants terminated employment and participants were hired by company e to perform substantially the same services as they had performed for the seller on date a substantial amount of the assets of company a were sold to an unrelated purchaser company f in connection with this asset sale approximately big_number participants terminated employment participants remained employed by company a until date participants were hired by other entities of company b and big_number participants were hired by company f the employees hired by company f perform substantially the same services as they had performed for the seller before the asset sale the plan x accounts for the participants who accepted employment with company f were transferred to a qualified_plan maintained by company f on date all of the stock of company c was sold to an unrelated purchaser company g the approximately employees of company c did not experience any change in employment as a result of the stock sale except in the case of three participants plan x made distributions to participants who were former employees of company c by date in addition distributions were made to participants who experienced a bona_fide separation_from_service within the meanining of sec_401 of the code due to their termination of employment with both company a and the acquiring entity furthermore a direct plan-to- plan transfer of assets to a qualified_retirement_plan maintained by company f was made for the plan x participants who were hired by company f od sb page in connection with the substantial winding up of company a’s business plan x was terminated as of date plan x permits distributions upon the termination of the plan x in accordance with plan x’s distribution provisions plan x intends to make distributions to all former plan x participants who still have account balances this includes the three participants who were former employees of company c approximately participants connected with the sale of limited_partnership d who were hired by the purchaser company e and the participants connected with the sale of company a who were hired by entities related to company b pursuant to the terms of plan x such distributions will be made as a lump sum distribution of the account balance due to the participant which for some participants may include distributions of annuity_contracts as part of the lump sum distribution plan x also intends to distribute all outstanding plan x loans to participants it is represented that such distributions will comply with all applicable code requirements at the time they are made your authorized representative further represents that plan x meets the requirements set forth under sec_401 of the code that the trust is a qualified_trust under sec_401 and is exempt from taxation under sec_501 of the code that a determination_letter on the termination of plan x is pending with the internal_revenue_service that none of the employees hired by entities within company b's controlled_group are currently eligible to participate in any defined contribution plans maintained by any members of company b’s controlled_group and will not be eligible to so participate before january and that all consents required under sec_1 k -1 d v of the income_tax regulations have been obtained based on the foregoing facts and representations your authorized representative has requested a ruling that the distribution of assets upon termination of plan x to the participants who were hired by company e following the acquisition of limited_partnership d and the participants who were hired by other entities of company b after the sale of company a will satisfy the requirements of sec_401 of the code sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401uid of the code when read together with sec_401 and sec_1_401_k_-1 iii of the regulations further provides that one of these stated events is the termination of the plan without establishment or maintenance of another defined_contribution_plan other than an employee_stock_ownership_plan as defined in sec_4975 of the code page sec_1_401_k_-1 of the regulations further provides that a distribution may not be made under sec_1_401_k_-1 of the regulations if the employer establishes or maintains a successor plan for purposes of this rule the definition of the term employer means in relevant part the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code sec_1_401_k_-1 of the regulations further provides that the definition of the term employer is applied as of the date of plan termination and a successor plan is any other defined_contribution_plan other than a stock ownership plan defined in sec_4975 or sec_409 or a simplified_employee_pension as defined in sec_408 of the code however if at all times during the 24-month period beginning months before the termination fewer than two percent of the employees who were eligible under the defined_contribution_plan that includes the cash_or_deferred_arrangement as of the date of plan termination are eligible under the other defined_contribution_plan the other plan is not a successor plan a plan is a successor plan only if it exists at any time during the period beginning on the date of plan termination and ending months after distribution of all assets from the terminated plan it has been represented that distribution of assets on account of the termination of plan x will be made to participants who were hired by company e an entity not telated to company a or company b it has been represented that distributions of assets on account of termination of plan x will be made to participants who were hired by other entities of company b but that none of the participants are currently eligible to participate in any defined contribution plans maintained by any members of company b's controlled_group and will not be eligible to so participate before january further it has been represented that any distributions made under section k -1 d of the regulations will be in compliance with the required consent requirement of sec_1_401_k_-1 of the regulations accordingly based on the above facts and representations we conclude that the distribution of assets upon termination of plan x to the participants who were hired by company e and to the participants who were hired by other entities of company b constitutes a distribution upon plan termination within the meaning of sec_401 kk oa of the code this ruling is based on the assumption that plan x is qualified under sec_401 a of the code at the time of the transaction page a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincdrely yours ahw cal gr ohh g riddle jr ef employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose 2b
